Citation Nr: 1605621	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for tuberculosis, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for major depressive disorder, claimed posttraumatic stress disorder (PTSD), as secondary to service-connected tinnitus and hearing loss.  

5.  Entitlement to service connection for obstructive sleep apnea (OSA), as secondary to service-connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2013 (back, knee, tuberculosis, major depressive disorder) and April 2015 (OSA) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to service connection for a back disability, a bilateral knee disability, and tuberculosis, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's major depressive disorder is caused by his service-connected bilateral hearing loss and tinnitus.  

2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's OSA is caused by his service-connected major depressive disorder.  




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder, as secondary to service-connected tinnitus and bilateral hearing loss, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.310 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for OSA, as secondary to service-connected major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Direct-incurrence service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  


Major Depressive Disorder

The Veteran has not been afforded a VA examination as to major depressive disorder.  However, the Veteran has submitted a June 2015 medical opinion by a private psychologist, which was received in September 2015.  The psychologist diagnosed the Veteran with major depressive disorder, and asserted that the bilateral hearing loss and tinnitus have caused the Veteran's major depressive disorder.  The psychologist later also stated that the Veteran's bilateral hearing loss and tinnitus are more likely than not aggravating his major depressive disorder.  As rationale, the psychologist cited studies documenting that hearing loss has a significant biopsychosocial impact on quality of life, and that people with hearing loss are more inclined to experience depression, anxiety, anger, frustration, social isolation, and loneliness.  The psychologist also asserted that studies confirm the existence of neural circuits that are activated both in depression and tinnitus, and included an article about tinnitus and depression.   

The Board notes that the private psychologist did not indicate a baseline level of severity of the Veteran's major depressive disorder established by medical evidence created before the onset of aggravation or by the earlier medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the major depressive disorder, meaning that VA will not concede aggravation.  38 C.F.R. § 3.310(b).  However, in this case the psychologist also stated that the Veteran's tinnitus and bilateral hearing loss caused the major depressive disorder.  The presence of both a causation opinion and an aggravation opinion results in a medical opinion that is less clear than is ideal.  Nonetheless, it does contain a statement by a competent medical professional that the Veteran's service-connected bilateral hearing loss and tinnitus have caused the Veteran's major depressive disorder, and the statement is supported by rationale.  Resolving all doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran's major depressive disorder is caused by his service-connected tinnitus and bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Obstructive Sleep Apnea

The Veteran contends that his OSA is secondary to his major depressive disorder.  As discussed above, the most probative evidence of record indicates that the major depressive disorder is service connected.  The Veteran has not been afforded a VA examination as to OSA, although the Veteran's VA treatment records do reflect a diagnosis of OSA.  

The Veteran has submitted a November 2015 letter from a private physician.  This physician opined that the Veteran's depression aided in the development of and permanently aggravates his obstructive sleep apnea (OSA).  The physician discussed the Veteran's VA treatment records, as well as his private medical examination.  The physician also asserted that a recent study found that subjects with depression compared with nondepressed controls have a higher prevalence of sleep apnea diagnosis, that veterans with sleep apnea had higher rates of depression, and that another study found that with CPAP treatment both OSA and psychiatric symptoms decreased, providing further evidence of the co-morbidity of these conditions.  The private doctor acknowledged that the Veteran's obesity was certainly a contributing factor to the Veteran's OSA, but stated that is not the sole cause, and asserted that the depression aided in the development of and permanently aggravates the Veteran's OSA.  

Once more, the private opinion of record contains both a causation opinion and an aggravation opinion, but as no baseline of severity is identified, VA will not concede aggravation.  38 C.F.R. § 3.310(b).  In this case, the causation opinion is not entirely clear as the physician asserts that the depression aided in the development of OSA.  Nonetheless, affording the Veteran the benefit of the doubt, the opinion can be interpreted as an assertion that it is at least as likely as not that the Veteran's major depressive disorder caused the Veteran's OSA.  As the record contains a positive nexus opinion by a competent medical professional supported by rationale, created after consulting the Veteran's treatment records, the claim of entitlement to service connection for OSA is granted.  


ORDER

Entitlement to service connection for major depressive disorder, claimed as PTSD, as secondary to service-connected tinnitus and bilateral hearing loss, is granted.  

Entitlement to service connection for obstructive sleep apnea, as secondary to service-connected major depressive disorder, is granted.  


REMAND

A VA examination as to the Veteran's back claim was conducted in February 2012.  The examiner addressed the notations in the Veteran's service treatment records (STRs) of back injury or pain, but asserted that the long gap between these incidents and the current disability does not establish a longitudinal trend of subjective complaints and objective findings, meaning that a causal relationship cannot be established.  The examiner also opined that a back contusion in a soldier of the Veteran's age at the time of the injuries would resolve.  Unfortunately, this opinion does not consider the Veteran's assertion in a January 2012 statement that since the time of an in-service back injury during a basketball game forward to the present day, he has lived with pain in his back.  Therefore, upon remand a supplemental opinion should be obtained that considers this competent lay statement.  

The January 2012 statement also referenced treatment at a hospital after his wife called an ambulance in connection with his in-service back and knee injuries, as well as treatment from doctors in Florida, New Jersey, and Georgia.  Upon remand, the AOJ should attempt to identify and obtain these private treatment records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Additionally, although the AOJ attempted to obtain treatment records form Dr. H. and noted that in July 2012 Dr. H.'s office reported that the Veteran was not their patient, there is no record that the Veteran was apprised of the inability to obtain the records and given the opportunity to submit the records himself, as required by 38 C.F.R. § 3.159(e).  

The January 2012 statement is also a competent lay statement that he has suffered knee pain since the incident where his legs were swept underneath him in a basketball game during service.  As the record contains competent evidence of an in-service incident that resulted in knee pain to the present, a VA examination should be conducted upon remand.  McLendon v Nicholson, 20 Vet. App. 79 (2006).

The Board notes that there is no evidence that the Veteran served in Republic of Vietnam during the Vietnam era, on or near the perimeters of Thailand military bases during the Vietnam era, or in the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971.  Therefore, herbicide exposure cannot be presumed, and there is no competent evidence of an in-service event or disease that the Veteran relates to his tuberculosis.  Nonetheless, remand is required because the September 2015 private opinion as to major depressive disorder also asserted that the Veteran began receiving disability benefits from the Social Security Administration (SSA) in 2012.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Upon remand, the AOJ should attempt to obtain documents related to his application for SSA benefits.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. 
§ 3.159(e).  

2.  Contact the Veteran ask that he identify the private treatment providers referenced in his January 2012 statement, specifically the hospital where he was treated following his basketball injury, and the doctors he referenced in Florida, New Jersey, and Georgia.  After obtaining any necessary authorization, request records of the Veteran's treatment at any facility so identified.  The AOJ must make two attempts to obtain any records identified unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  Provide the Veteran with notice informing him of (1) VA's inability to obtain records from Dr. H.; (2) what steps were taken to obtain the records; and (3) that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

4.  After completing all of the above, schedule the Veteran for an examination with an appropriate VA examiner.  After reviewing the claims file, the examiner is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability is caused by or is otherwise etiologically related to service, to include the in-service injuries in July 1974 and April 1980.  The examiner is to consider the Veteran's January 2012 statement, including his assertion that he has experienced back pain since an in-service basketball injury;  

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a bilateral knee disability that is caused by or is otherwise etiologically related to service, to include an incident where his legs were swept out from under him while playing basketball.  The examiner is to specifically consider the Veteran's January 2012 statement that he has experienced knee pain since a basketball injury during service.  

Any opinion offered must be supported by a complete rationale.  

5.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


